                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                      5:19-cv-00467-BO

JUSTIN J. WHITE,                                          )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        )       DEFENDANTS’ REPLY BRIEF
                                                          )       IN SUPPORT OF MOTION FOR
VANCE COUNTY, NORTH CAROLINA;                             )       FOR SUMMARY JUDGMENT
VANCE COUNTY SHERIFF’S OFFICE;                            )
PETER WHITE, in his official and individual               )
capacities; LAWRENCE D. BULLOCK, in his                   )
official and individual capacities;                       )
WELDON WALLACE BULLOCK, in                                )
his official and individual capacities,                   )
and WESTERN SURETY COMPANY                                )
a division of CNA SURETY,                                 )
                                                          )
        Defendants.                                       )
                                                          )


        Pursuant to Local Rule 7.1(g), the Defendants reply to Plaintiff’s Response to Defendants’ Motion

for Summary Judgment. 1 (D.E. No. 72.)

                                           INTRODUCTION

        Plaintiff was fired from his job as a state prison guard. He went to work as a campus security

officer and was fired from that job. He took another job as a campus security officer and was again fired.

He applied to the Vance County Sheriff’s Office and, against the recommendation of senior officers, was

hired by Sheriff Peter White. He then repeatedly disobeyed orders, was disrespectful to his supervisor and

was suspended for it, got into a car accident because he continued to disobey orders and then lied about the

circumstances that led to the accident, and finally broke the arm of a woman on whom he was serving

warrants for shoplifting and did not even bring the warrants to the scene. The woman threatened to sue the

sheriff and plans to do so. For this last incident the plaintiff was fired. He then sued the sheriff and two



1
 The caption on Plaintiffs’ Response Brief is incorrect because it contains the name of Curtis R. Brame,
who was never named as a defendant in this case. See Amd. Compl (Doc. No. 56).



          Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 1 of 12
senior officers, and, when he tried to get another job but could not get hired, he filed discrimination

complaints against every employer that would not hire him. This is a fair and accurate summary of the

facts of this case. See Doc. No. 65, pp. 2-9.

        In support of his claim of racial discrimination, Plaintiff notes that Sheriff White, who is black,

allowed Elvis Presley songs and piano music to be played at office Christmas parties. (Pl.’s Brf., p. 3.)

Plaintiff offers no legal or other justification for this absurd proposition, but this is the best he can offer.

        Plaintiff goes on to claim that Sheriff White “knew how to destroy a deputy’s career because he

had done so before,” when he had not appointed “a sheriff’s deputy who he disagreed with.” (Pl.’s Brf.,

pp. 9, 26.) He cites Sheriff White’s decision not to re-appoint a white deputy who said he would never

work for a black sheriff. (Id., citing P. White Dep. pp. 48-49.) Why Plaintiff would cite this example, in

which Sheriff White would not allow an officer who was openly prejudiced toward African-Americans to

serve under him, is bewildering. This is a lawsuit filed by a black plaintiff who claims that Sheriff White

racially discriminated against him – the same sheriff who would not allow a prejudiced white deputy to

work for him. Defendants agree that the Court should consider this evidence.

        Plaintiff’s strange logic continues with a reference to how Sheriff White dealt with black and

Hispanic street gangs. (Pl.’s Brf., p. 7.) The gangs were not a concern to the sheriff’s office unless they

committed crimes. (P. White Dep. pp. 20-21.) It is unclear how a decision not to bother or charge racial

minorities unless they violated the law is evidence of racial animus.

        Because there is an utter lack of evidence of any discriminatory treatment of Plaintiff by the

Defendants, they are entitled to summary judgment.

                                                 ARGUMENT

A.      Disparate Treatment under 42 U.S.C. §§ 1981 and 1983

        Plaintiff attempts to sidestep his requirements in bringing a disparate treatment claim under § 1981.

(Doc. 72 at 19-20; Doc. 55 ¶¶ 163-176.) Section 1981 can only be violated by “purposeful discrimination.”

Gen. Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982). A plaintiff must plead and

prove that “but for race, [he] would not have suffered the loss of a legally protected right.” Comcast Corp.v.

                                                        2

           Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 2 of 12
Nat'l Ass'n of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020). He must plausibly show that “racial

animus” was the but-for cause of any alleged adverse action, and alleging that “race played some role” in

a decision is not enough. Id. at 1011. Defendants made no assertion that Comcast eliminated the mixed-

motive framework or that it is applicable to Title VII. Rather, in order to bring a § 1981 claim, but-for

causation is required.

        Plaintiff asserts that he was “terminated for his race, complaints of discrimination and sexual

orientation.” (Doc. 72 at 20.) Yet, the evidence does not show that racial considerations caused the actions

of which he complains. He claims disparities in receiving equipment and training; yet presents no evidence

to link these disparities to race. The evidence shows that firearms were issued based on qualification and

deputies were not sent on patrol without a firearm. (P. White 2nd Aff. ¶ 6.)

        Plaintiff claims a violation of § 1981 based on Captain Weldon Bullock’s investigation of excessive

force and subsequent recommendation. (Doc. 55 ¶ 168.) However, Plaintiff does not deny that he used

force on Latwanya Oliver or that he broke her arm. (P. White Dep. 151-53, 167-68.) He confirms that Ms.

Oliver filed a complaint, that Captain Bullock investigated it and met with him, and that he was fired after

that process. (Pl.’s Dep. 180-81.) His attempts now to assert that delayed receipt of equipment and an

investigation warranting termination would not have occurred if he had been white are absurd.

B.      Disparate Treatment under Title VII and § 1981

        Plaintiff’s brief claims that he has direct evidence of discrimination. Direct evidence is evidence

“from which no inference is required.” Holley v. N. Carolina Dep't of Admin., N.C., 846 F. Supp. 2d 416,

427 (E.D.N.C. 2012). A plaintiff must show “discriminatory motivation on the part of the decision maker

involved” in the adverse action. Id. Despite his assertions that Sheriff White’s alleged policing practices

were influenced by race or that there was a policy treating people differently based on sexual orientation

(Doc. 72 at 15-16), those alleged practices, for which there is no evidence, are not direct evidence that racial

or sexual animus related to his termination. There is no evidence that Sheriff White made any racially or

sexually discriminatory comments toward Plaintiff, displayed any intentional discrimination towards him,



                                                       3

           Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 3 of 12
or told him not to report any alleged behavior, or that racial animus was connected to the decision to fire

him. Plaintiff has not presented direct evidence of discrimination.

        Even in the absence of direct evidence, as argued in the defendants’ original brief, and despite his

counter-arguments, Plaintiff cannot prove a prima facie case of discrimination. Specifically, despite his

assertion that he received good performance evaluations and “excelled at the very inception of his

employment,” satisfactory performance is based on the perception of the decision-maker at the time of any

alleged adverse action. Haynes v. Waste Connections, Inc., 922 F.3d 219, 223 (4th Cir. 2019); see also

Coleman v. Schneider Elec. USA, Inc., 755 F. App'x 247, 249 (4th Cir.), cert. denied, 140 S. Ct. 116 (2019)

(holding that the decision-maker can determine an employee’s performance is inadequate at the time of an

adverse action, even if different supervisors did not reach the same conclusion). As is plain from the

evidence, at the time of termination, Plaintiff was investigated for and found to have used excessive force

on an unarmed woman who was being arrested for non-violent charges. Not only does Plaintiff not deny

that he used force, which resulted in the woman’s arm being broken; but his attempts to now argue that his

performance was satisfactory, when that performance warranted investigation, are ridiculous. Plaintiff also

ignores his prior poor performance.

        In addition, his attempt to argue that he was similarly situated in relation to a white officer who

may have received a firearm before him is inapplicable, especially because the evidence fails to show that

it was a decision made based on race, or how that alleged action was adverse. Further, there is simply no

evidence in the record to support this argument, which has been raised for the first time in Plaintiff’s

Response Brief, without any citation to evidence.

        In addition, Plaintiff’s attempts to assert an alleged “sexual assault” (a term that, as applied to the

facts Plaintiff presents, is such a gross distortion of the law that it begs the question of whether Plaintiff

even understands the term) go way beyond the scope of the incidents at issue and are of no comparison to

the complaint against him. In order to be similarly situated, employees must be similar in “all relevant

respects,” including conduct. Rios v. City of Raleigh, 2020 WL 5603923, at *11 (E.D.N.C. Sept. 18, 2020).

First, Plaintiff attempts to compare himself to a lieutenant, who occupied a higher-ranking position than he

                                                      4

          Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 4 of 12
did. Id. (finding that plaintiff was a detective and could not compare himself to police officers in lower-

ranking positions). Second, the circumstances are far from similar; not only was there no formal complaint

against the lieutenant for “sexual assault,” which did not occur, but the lieutenant had no previous

disciplinary problems or complaints. (P. White Second Aff. ¶ 3.)

        Plaintiff also compares an officer who was counseled, but not fired, for negligently allowing a

police dog to bite someone. (Pl.’s Brf., p. 12.) But this example is flawed because the officer did not

engage in excessive force; the dog, not the officer, bit someone. And there is no evidence of any other

problem by that officer. Plaintiff was thus not similarly situated to this officer. The plaintiff cannot

compare himself to employees he was not similarly situated to, and thus he fails to prove a prima facie case.

C.      Legitimate, Non Discriminatory Reason and Pretext

        Plaintiff claims Defendants have “switched their story” and given various reasons for his

termination. Yet the evidence and pleadings are clear: Defendants have maintained that Plaintiff was

terminated for a string of poor behavior which ended with his use of excessive force. This explanation has

not only remained constant since the filing of his complaint, but the evidence shows that Plaintiff had been

warned about his behavior and performance; that he used force which resulted in Ms. Oliver’s broken arm,

and that an investigation determined that the incident was not reasonable; that he could not identify the

proper technique during the investigation; and that his actions warranted his termination. (W. Bullock Dep.

Ex. 4, pp. 6, 48-49, 102-03; W. Bullock Aff. ¶ 3.) Defendants have not wavered from this legitimate and

nondiscriminatory reason. Rather, Defendants have painted a clear picture that Plaintiff had previous poor

performance and that, unfortunately, his use of excessive force played the final part in his termination.

        Summary judgment is proper when a plaintiff fails to present sufficient evidence to show that the

proffered reason is “unworthy of credence or that a racially discriminatory reason more likely motivated

the decision.” Jones v. Lowe's Companies, Inc., 2021 WL 457927, at *6 (4th Cir. Feb. 9, 2021). Plaintiff’s

evidence fails to show that the reason is unworthy of credence. Not only have courts held that termination

for excessive force is a legitimate, non-discriminatory reason, but there is no evidence that race motivated

the termination. Rather, the same people that Plaintiff accuses of race discrimination are the people he

                                                     5

          Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 5 of 12
claims gave him good evaluations, told him he was a good officer with good potential, and immediately

moved him from trainee to deputy. (Doc. 72 at 17-18.) See Jones, at *7 (“It seems paradoxical that someone

who was responsible for promoting [the plaintiff] and consistently favoring his advancement would

suddenly turn around and show him the door out of a sense of racial animus.”).

        There is no evidence that Defendants, through an independent investigation conducted by an officer

who was unaware of Plaintiff’s EEOC complaint, were dishonest when Plaintiff was fired for the use of

excessive force or that this was a means to fire him based on his race, especially when the defendants are

of the same race as the plaintiff.

D.      Hostile Work Environment under Title VII and § 1981

        Despite Plaintiff’s assertion, Defendants did not rely on Comcast in their argument concerning

hostile work environment, although but-for causation is applicable to alleged violations of § 1981.

Defendants’ argument, as detailed in their brief, is that the plaintiff cannot point to any evidence of offensive

conduct that caused “discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive” and altered the conditions of his work environment. Irani v. Palmetto Health, 767 F. App'x 399,

415 (4th Cir. 2019).

        Specifically, Plaintiff cannot point to any evidence that any alleged racial comments were directed

towards him by the named defendants, that the alleged comments were frequent or severe enough to impact

his workplace, or that Defendants failed to intervene when Plaintiff complained of any alleged

discriminatory conduct. Rather, the evidence shows that the alleged comments were not made in connection

with any employment decision or by the named defendants; that Plaintiff did not claim discrimination based

on sexual orientation, nor does his complaint fully assert a claim for such; and that not only did Sheriff

White never hear any alleged comments about his sexual orientation, but Plaintiff did not file a complaint

about this. (Pl.’s Dep. pp. 88-89, 201, 238-39; P. White Dep. pp. 114, 156.)

        Plaintiff claims that two incidents show Defendants’ discriminatory attitude toward minorities: (1)

the criminal summons issued to a Hispanic man for causing an accident and (2) the complaint made by a

white woman who the Plaintiff charged for minor traffic violations. (Pl.’s Brf., p. 4.) The common thread

                                                       6

           Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 6 of 12
between these incidents is Plaintiff’s incompetence – his failure to recognize that he should charge a man

who was clearly at fault in causing damage to another car (P. White 2nd Aff. ¶ 4) and his pulling over of a

motorist for, as Plaintiff calls it, “lane violations” (Pl.’s Brf., p. 4). The first incident had already occurred

and the second involved the plaintiff’s taking the initiative to do something that he had been told not to do.

        Plaintiff also fails to note that, in the first example, the victims of the driver’s actions were black

women. (P. White 2nd Aff. ¶ 4.) The victim of Plaintiff’s excessive force, Ms. Oliver, is also a black

woman. (Doc. No. 56 ¶ 1.) Sheriff White handled these incidents appropriately and even-handedly, with

due concerns for the merits of each case. But, if he had not done so, then he risked the accusation that he

did not take the complaints of black women seriously, or that he was tolerating a deputy sheriff who

disregarded the complaints of black women or treated them unfairly. This is the irony of Plaintiff’s lawsuit.

He asserts, without evidence, that Sheriff White “could have exhibited internalized racial animus” when, if

anything, the evidence may suggest this is true of Plaintiff, at least as to black women.

        Finally, Plaintiff claims that the Sheriff “enacted a policy that treated same-gender relationships

differently than heterosexual couples,” but cannot cite any such policy. The only evidence is that the

opposite was true. See P. White Dep. pp. 72, 114-15.

        Plaintiff also claims that isolated comments about his perceived sexual orientation are evidence of

discrimination, yet he never filed a complaint about this and there is no evidence that Defendants even knew

his orientation. Plaintiff now claims that, because Sheriff White did not know of any openly gay deputies

in his office, this proves his case. (Pl.’s Brf., p. 3.) But there is no evidence that any openly gay person

ever applied to serve under Sheriff White and thus no evidence that he ever declined to hire any such person.

Thus, this “evidence” is useless. Carter v. Ball, 33 F.3d 450, 456-57 (4th Cir. 1994) (“mere absence” of

members of a protected class on employment rolls “does not suffice to prove a prima facie case of

discrimination without a comparison to the relevant labor pool.”).

E.      Retaliation under Title VII and § 1981

        Despite Plaintiff’s assertion, the Fourth Circuit has said that said that two and a half months

between the notice of complaint and the adverse action “weakens significantly the inference of causation.”

                                                        7

           Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 7 of 12
King v. Rumsfeld, 328 F.3d 145, 151 n. 5 (4th Cir. 2003). While a longer time frame does not automatically

remove an inference, pursuant to King, the particular facts of the case impact whether causal connection is

established. Despite the timing between his EEOC charge and termination, Plaintiff fails to take into

consideration his use of excessive force in October 2018, actions which Defendants found warranted his

termination. Defendants did not take into consideration his EEOC Charge and Plaintiff has not refuted

Captain Bullock’s testimony that he had no knowledge of it at the time of the investigation and

recommendation. (W. Bullock Dep. pp. 102-03; W. Bullock Aff. ¶ 3.) See Walton v. N.C. Dep't of Health

& Hum. Servs., 2018 WL 5839377, at *4 (E.D.N.C. Nov. 7, 2018) (“An employer . . . cannot take action

based on something of which it was unaware,” and a plaintiff must establish that “relevant decision makers

had knowledge of the protected activity at the time of the alleged retaliation.”)

F.      Qualified Immunity

        Defendants do not argue that the right to be free from discrimination is not an established right,

only that a reasonable officer under similar circumstances would not have believed he was violating

Plaintiff’s right to be free from discrimination. Johnson v. Caudill, 475 F.3d 645, 650 (4th Cir. 2007)

(question is whether under the circumstances if the decision maker acted reasonably in termination). It was

not unreasonable for Sheriff White to fire an officer after an investigation concluded that the officer used

excessive force and the victim complained and threatened to sue. This is especially true in light of the fact

that courts have said termination for excessive force is legitimate and nondiscriminatory. (Doc. 65 at 17.)

G.      Breach of contract

        Plaintiff claims that “the undisputed evidence is that Defendants offered a two-year contract” even

though this evidence is not only disputed but false. (Doc. No. 65, pp. 19-21.) However, even if the Court

were to accept this misrepresentation as true, the question becomes: Did Plaintiff breach the contract by

his string of bad behavior? Without the contract, which Plaintiff claims he lost, it is impossible to determine

whether either party breached it.

H.      Tortious interference with employment opportunities



                                                      8

           Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 8 of 12
        Plaintiff’s arguments on this claim are so confusing and untethered to evidence or logic that

Defendants are unable to respond to it.

I.      Tortious interference with economic advantage

        Plaintiff claims that Defendants “must have and are required to” have had knowledge of his

prospective employment, but offers no evidence or duty under the law for either assertion. He claims that

prospective employers “reached out to” the sheriff’s office, but fails to say what the sheriff’s office did in

response, fails to note that none of the defendants worked there when this occurred, and ignores the fact

that the employers did this at Plaintiff’s request. Plaintiff also claims that Sheriff White “knew how to

destroy a deputy’s career” and then cites the time when he failed to reappoint a white deputy who said he

would not work for a black sheriff. (Pl.’s Brf., p. 26.) This example actually shows that Sheriff White knew

how to keep openly prejudiced people from working in his office, which undermines Plaintiff’s claims.

Plaintiff cites his failure to be hired by other law enforcement agencies as proof of this claim. (Pl.’s Brf.,

p. 12.) Perhaps these agencies did not want to hire someone who had been fired from four previous jobs.

(Doc. No. 65, p. 9.)

J.      Intentional and negligent infliction of emotional distress

        Plaintiff has offered no evidence that he suffered emotional distress.

K.      Defamation and libel

        Again, Plaintiff offers no evidence for one of his claims. He does not cite a single statement for

his assertion that “Defendants spread mistruths about Plaintiff[.]” (Pl.’s Brf., p. 28.) In addition, the

defamation claim as it pertains to the F-5 form fails for the additional reason that the alleged defamatory

statement – that he was the subject of a substantiated investigation – was privileged because it was made

only to the North Carolina Sheriffs’ Standards Division, as required by law. See Doc. 15-2. Such

statements cannot be defamatory. Statements made to the state in response to official inquiry cannot be

defamatory because they are “made in the course of a judicial proceeding and therefore are ‘absolutely

privileged and will not support a civil action for defamation, even if made with malice.’ ” Lewis v. Durham

Wellness and Fitness Inc., 2017 WL 4124278, *5 (M.D.N.C. Sept. 15, 2017) The F-5 form was filed

                                                      9

          Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 9 of 12
pursuant to an official, continuing duty of the sheriff, imposed by law. This is the same as responding to

an official inquiry. Thus, the statement on the F-5 form could not be defamatory.

L.      Claims Against Western Surety

        Plaintiff claims that Western Surety waived any issue as to service and claims that “Defendants did

not raise lack of service in its [sic] Answer.” (Pl.’s Brf., p. 29.) This is false. The Second Affirmative

Defense of Defendants’ Answer says: “The defendants plead insufficiency of process and insufficiency of

service of process and, therefore, lack of personal jurisdiction. . . . ” (Doc. No. 56, p. 31.) After filing this,

Western Surety did not bring a motion to dismiss. The motion (Doc. No. 58) was brought by the individual

defendants and only as to certain claims, none involving the surety. The surety could not be implicated on

the federal claims in the motion because the surety bond claim is a state law remedy and applies only to

state-law claims. The only state-law claims to which the motion was addressed were the official-capacity

claims against Peter White, Lawrence Bullock, and Weldon Bullock on duplication grounds (Doc. 58, p. 5,

Argument I); the breach-of-contract claim against Lawrence Bullock and Weldon Bullock since they could

not be parties to a contract as a matter of law (Doc. 58, p. 13, Argument IV); the ratification claim, which

is not a tort claim (Doc. 58, p. 15, Argument V); and the punitive-damages claim (Doc. 58, p. 16, Argument

VI), which is not really a claim in its own right and does not apply to the bond claim since the bond applies

to common-law torts. In sum, none of these applied to the surety, so the surety did not bring the motion.

        Further, Plaintiff still has not served the surety since filing the Amended Complaint on December

31, 2021. Asking the surety to accept service over three months later, after the time for serving a party has

elapsed, is inexplicable. See F.R.Civ.P. 4(m) (allowing 90 days to serve defendant with summons). This

is especially true when the identity of the surety is a matter of public record and so it could have been sued

or served at any time. See Mellon v. Prosser, 126 N.C. App. 620, 624, 486 S.E.2d 439, 442 (1997) (Wynn,

J. dissenting), rev’d, Mellon v. Prosser, 347 N.C. 568, 494 S.E.2d 763 (1998) (adopting dissent).

                                                    CONCLUSION

        For the reasons and authorities cited herein, the defendants respectfully request that their motion

for summary judgment be granted.

                                                       10

          Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 10 of 12
Respectfully submitted, this 3rd day of May, 2021.

                                                /s/ Christopher J. Geis
                                                CHRISTOPHER J. GEIS, NCSB No. 25523
                                                BRIAN F. CASTRO, NCSB No. 53412
                                                WOMBLE BOND DICKINSON (US) LLP
                                                One West Fourth Street
                                                Winston-Salem, NC 27101
                                                Telephone: (336) 721-3600
                                                Email: Chris.Geis@wbd-us.com
                                                         Brian.Castro@wbd-us.com
                                                Attorneys for Defendants




                                          11

 Case 5:19-cv-00467-BO Document 75 Filed 05/03/21 Page 11 of 12
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he is an attorney at law licensed to practice in the
State of North Carolina, is attorney for defendants in this matter, and is a person of such age and
discretion as to be competent to serve process.

       I hereby certify that on May 3, 2021, I electronically filed the foregoing DEFENDANTS’
REPLY BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT with the Clerk
of the Court using the CM/ECF system, which will send notification of such to the following
CM/ECF participant:


       Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, NC 28262
       Telephone: 704-561-6771
       Facsimile: 704-561-6773
       srobinson@sharikamrobinsonlaw.com
       Attorney for Plaintiff

                                                     /s/ Christopher J. Geis
                                                     CHRISTOPHER J. GEIS
                                                     WOMBLE BOND DICKINSON (US) LLP
                                                     One West Fourth Street
                                                     Winston-Salem, NC 27101
                                                     Telephone: (336) 721-3543
                                                     Facsimile: (336) 721-3660
                                                     Email: Chris.Geis@wbd-us.com
                                                     Attorney for defendants




                                                12

WBD (US) 52060276v1
         Case 5:19-cv-00467-BO        Document 75 Filed 05/03/21 Page 12 of 12
